LEHMAN, J. (dissenting).
The plaintiff entered into a contract for the insurance of goods in the standard form authorized by the statute, and he thereby agreed that after a fire he would protect the property from further damage, forthwith separate the damaged and undamaged personal property put it in the best possible order, and make a complete inventory of the same, stating the quantity and cost of each_ article and the amount claimed thereon, and would as often as required exhibit to any person designated by the company all that remains of any property described in the policy.
It appears that the assured resided in a three-room apartment, for which he paid a rental of $12 a month, and that the household and personal property contained in these rooms was valued by the assured at $1,365, and insured by him at $1,000. A fire occurred in this apartment on the 17th day of March, 1906, and damaged his furniture. According to the plaintiff’s testimony, he looked into the rooms on ' the night of the fire, and there was nothing left in the rooms of any value. Fire, smoke, water, and dirt had rendered everything valueless. He tried to get into the rooms the next day, but was refused admission by the fireman in charge, and he paid no further attention to his goods, and does not know what became of them thereafter, except that he states that a small amount of remnants and fragments, which was all that was left of the goods after the fire and was absolutely worthless, was swept out or removed from the premises by persons unknown.
Apparently there were more than remnants and fragments left, because the injury to the goods in two of the three rooms was partly, if not entirely, by water, dirt, and careless handling, rather than by fire; and though the plaintiff’s opinion that they were absolutely worthless is not incredible or improbable, it is nevertheless only his opinion, and the company is entitled to an investigation of the facts upon which such an opinion is based. The company had prompt notice of the fire and the claimed destruction of the goods, and an appraisal agreement was entered into between the parties; but no appraisal could be made, because the plaintiff could show no goods.
I entirely agree that after a loss of goods insured under a valid policy the courts should try to enforce the liability of the company arising by reason of the fire; but I cannot agree with the view that the courts have a right to relieve the assured from the obligation of a contract by reason of hardship, especially where the contract is in a form approved by the authorities of this state. The assured has agreed to protect the property from further damage and exhibit to any person designated by the company all that remains of the property. If the assured had performed his duty, the company might possibly have found some value in the damaged goods, and would certainly have been in a better position to properly appraise the sound value of the goods if it could have seen the fragments.
*624Conceding-that the circumstances of the assured must be considered in determining the degree of care -required in guarding the fragments, I am unable to find any principle upon which the assured should be entirely exempted from his obligation by reason of his moderate cir-cumstances. Certainly I should not require this plaintiff to continue his tenancy of thq apartment in order to protect the goods; but I think .he was required to store and preserve the fragments somewhere as well as his circumstances would reasonably permit.
In this case he concededly paid no attention to what remained of his ■ property after the fire, and now seeks to force the company to accept his own opinion of its total destruction and his own testimony of its value, when by the terms of the policy the company agreed to reimburse him for his loss only upon the agreement to furnish “all that remains” of the property as a basis for appraising that loss. If the plaintiff has by his neglect lost a right to be reimbursed for his goods, then his position is unfortunate; but he has himself agreed to the terms upon which the company was to reimburse him, and I do not .■see how we can force the company to reimburse him on other terms.,
The judgment should be affirmed.